Title: The Marquis de Lafayette’s Note Containing Vergennes’ Proposal, [11 September? 1782]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de,Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Vergennes had advised the American commissioners against delaying negotiations over the issue of Oswald’s commission. As he wrote to La Luzerne, in politics one should yield on form when satisfied with the substance. Franklin agreed. When Jay continued to object, Vergennes and Lafayette proposed to him a solution that might expedite matters: having Oswald write a letter to the American commissioners stating that he was treating with them as representatives of an independent nation. The present memorandum, in Lafayette’s hand, is undoubtedly the draft of this statement, that Vergennes wanted Franklin (who was still too ill to travel) to read.
Jay deeply distrusted Vergennes and refused to consider this compromise. He suggested to Franklin that they state their objections in writing and request from Vergennes a written response. Franklin agreed, and Jay drafted a letter of colossal length. It was still under Franklin’s consideration when it was rendered moot by the arrival of Oswald’s new commission.
  
[September 11, 1782?]
In Case a letter is Received from M. Oswald Count de Vergennes proposes to have this Sentence.
Que d’après les Instructions et les pouvoirs dont il est Muni, il traitera avec les plenipotentiares Americains dans leur Qualité de plenipotentiaires des Etats Unis, et que l’article premier du traité preliminaire portera la Renonciation la plus Expresse de tous les Droits et pretensions que le Roy et la Couronne d’anglettere ont formé ou pu former dans Aucun tems Sur les territoires Composant la Souveraineté des Etats Unis.
